Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7 and 19-22 have been cancelled; Claims 1-6, 8, 10, 16, 18, and 23 have been amended; claims 24-25 are added as new claims; Claims 1-6, 8-18, and 23-25 remain for examination, wherein claims 1 and 23 are independent claims
Information Disclosure Statement
IDS filed on 6/16/2022 has been recorded.
Previous Rejections/Objections
Previous objection of claim 10 because of informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
Previous objection of claim 18 because of informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
Previous rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
Previous rejection of claims 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
Previous rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
Previous rejection of claim 16 under 35 U.S.C. 102 (a)(1) as being anticipated by PG’121  as applied to the independent claim 15, further evidenced by Zhu et al (NPL: Highly deformable Mg-Al-Ca alloy with Al2Ca precipitates, Acta Materialia, Vol 200, Nov. 2020, Thereafter NPL-1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/16/2022.
However, in view of the Applicant’s amendments in the instant claims, newly filed IDS filed on 6/16/2022,  and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Regarding dependent claims 2-6 and 13, the corresponding independent “claim 0” does not exist (even after amendment). Since Claims 14-15 depend on claim 13, they are also rejected. Proper amendment is necessary. Since these claims (Claims 2-6 and 13-15) need further amendment/clarification, they are not included in the following examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12, 16-18, and 23-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (US-PG-pub 2013/0280121 A1, corresponding to US 9,822,432 B2, filed in IDS dated 6/8/2021, thereafter PG’121).
Regarding claims 1 and 23, PG’121 teaches a magnesium alloy having excellent ignition resistance or nonflammability (Abstract, Examples, and claims of PG’121) manufactured by extrusion (par.[0049] and [0051]-[0052] of PG’121), which reads on the Mg based extrusion alloy as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #1 in table 1 of PG’121 and those disclosed in the instant claims 1 and 23 are listed in the following table. All of the alloy composition disclosed by Example #1 in table 1 of PG’121 are within the claimed ranges as recited in the instant claims. All of the essential alloy compositions disclosed in the PG’121 are same as claimed in claim 23, which meets the “consisting essential of” language as claimed in the instant claim 23. Therefore, Claims 1 and 23 are anticipated by PG’121.
Element
From instant Claims 1 and 23 (wt%) 
Example #1 in table 1 of PG’121 (wt%)
within range
(mass%)
Al
7.0-11.0
7.98
7.98
Zn
0.1-0.8
0.55
0.55
Mn
0.15-0.65
0.22
0.22
Ca
0.6-1.5
0.61
0.61
Y
0.05-0.6
0.19
0.19
Mg
Balance + impurities
Balance + impurities
Balance+ impurities
Al+Ca+Y
< 11 (cl.1)
8.78
meet


Regarding claims 8, 16-18, and still regarding claim 23, the claimed features, such as Ca intermetallic particles (cl.8, 16, 23), YS and TS (cl.17-18), and Elongation (cl.18) are recognized as material properties fully depend on the alloy composition and microstructures. Since PG’121 teaches the same Mg based alloy manufactured by the same extrusion process, the claimed features, for examples: forming Ca intermetallic particles (cl.16), forming Mg-Al-Ca compound (cl.23), Al-Mn-Y compound (cl.23), YS and TS (cl.17-18), and Elongation (cl.18), would be exist in the Al-alloy sheet of PG’121. MPEP 2112 III&IV. Actually, PG’121 teaches forming Ca included compound in the Mg alloy (par.[0019], [0026], and [0036] of PG’121) and PG’121 provides extruded examples #2 in table 3 having TS 317.9 MPa, YS 194.5 MPa, and Elongation 20.1%, which read on the claimed features as recited in the instant claims.

Claims 8-12 and 23-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG’121  as applied to the independent claim 15, further evidenced by Zhu et al (NPL: Highly deformable Mg-Al-Ca alloy with Al2Ca precipitates, Acta Materialia, Vol 200, Nov. 2020, Thereafter NPL-1).
Regarding claims 8-12 and 24-25, since PG’121 teaches the same Mg based alloy manufactured by the same extrusion process, the claimed features, for examples: Ca-Y intermetallic compound (c.8, 12), Mg-Al-Ca and Al-Mn-Y compounds (cl.9, 23), Mg-Al-Ca with up to 57wt% Al and up to 42wt% Ca (cl.10, 24), Al-Mn-Y compound with 40wt% Al, 40wt% Mn, and 20wt% Y (cl.11, 25) would be exist in the Al-alloy sheet of PG’121. MPEP 2112 III&IV. This position is further evidenced by NPL-1, NPL-1 teaches a Mg-Al-Ca alloy manufactured by extrusion (Abstract and Experimental procedures of NPL-1). NPL-1 provides different intermetallic compounds including Mg, Ca, Al, Mn, and Y (table 1 of NPL-1). Actually, the instant application also indicates that said intermetallic particles are formed in a wrought process, including extrusion, rolling, or forging. (Par.[0021], [0041]-[0043] of the PG-pub 2021/0062306 A1—instant application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’121  as applied to the independent claim 1, further in view of NPL-1.
Regarding claim 16, PG’121 teaches the same Mg based alloy manufactured by the same extrusion process as indicated in the instant invention as discussed above. PG’121 does not specify the 1.0-5.0 Vol% Ca intermetallic particles as claimed in the instant claim. NPL-1 teaches a Mg-Al-Ca alloy manufactured by extrusion (Abstract and Experimental procedures of NPL-1). NPL-1 specify forming estimated 4.2 Vol.% of Al2Ca in the Mg alloy (Results of NPL-1), which is within the claimed Ca-content precipitates range as recited in the instant claim 16. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include proper amount of Al2Ca in the Mg alloy in the Mg alloy of PG’121 since both PG’121 and NPL-1 teach the same Mg-based alloy as claimed throughout whole disclosing range and NPL-1 specify that Al2Ca precipitates to obtain the highest combination of tensile elongation and work hardening capacity (abstract of NPL-1). 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-6, 8-18, and 23-25 have been considered but they are not persuasive. The amended claims are moot in view of the new ground rejection above. Regarding the arguments related the amended features in the instant claims, the Examiner’s position has been stated as above.

Notes: Regazzoni et al (US 5,078,962 is cited as a reference only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734